Citation Nr: 1800108	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-41 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO awarded service-connection for hypertension, and assigned a noncompensable rating, effective October 1, 2012.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.  

The Veteran requested a hearing before the Board at the time of his substantive appeal, subsequently withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's service-connected hypertension has required continuous medication for control; however, he does not have history of diastolic pressure predominantly 100 or more


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 8 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension is evaluated by VA's rating schedule diagnostic code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or the minimum 10 percent evaluation is assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Facts and Analysis

The initial noncompensable rating was awarded effective October 01, 2012, under Diagnostic Code 7101, 38 C.F.R. § 4.104.  The Veteran contends that he is entitled to a higher rating. Specifically, he avers that he is required to take medication "for life" to control his blood pressure, thus warranting a compensable rating. See Form 9 received November 11, 2014.

Pertinent evidence of record includes the Veteran's VA treatment records, service treatment records (STRs), and his statements.

The evidence of record notes that the Veteran requires continuous use of antihypertensive medication and contains numerous blood pressure readings from the 1960's to 2017.  During this time the Veteran has required continuous use of antihypertensive medication, but his diastolic pressure was not predominantly 100 or more nor was his systolic pressure predominately 160 or more.  Specifically service treatment records only show one instance in August of 1973 when the Veteran's diastolic pressure was 100.  All other blood pressure readings during service and since have been below 100 and systolic pressures predominantly below 160.

VA treatment records, dated October 1998 through May 2017, show that the Veteran is taking several medications to control his blood pressure. However, the recorded blood pressure reading do not report a diastolic pressure of predominately 100 or more or a systolic pressure of 160 or more. In February 2017, the Veteran's blood pressure reading was 166/84. However, through the entire appeal period, the VA treatment records report an average diastolic pressure of below 100 and a systolic pressure average below 160.

The Veteran has not contended that he has blood pressure readings that meet the criteria for a compensable rating, but that the criteria used by VA are "subjective" and designed to "protect" VA rather than help veterans; and urged to VA to use unspecified "objective" standards.  The Veteran has not specified what these "objective" standards should be.  The criteria employed by VA were adopted in accordance with the Administrative Procedures Act with an opportunity for public comment before it was adopted.  The Board is not free to ignore the rating criteria adopted by VA or substitute alternate rating criteria.  It can only award benefits as authorized by Congress.  Accordingly, the Board must evaluate the Veteran's disability under Diagnostic Code 7101. 

VA does authorize evaluation of disabilities on an extraschedular basis when an individual's service connected disability is manifested by symptoms that are not contemplated by the rating criteria.  38 C.F.R. § 3.321(b).  The Veteran has not reported any specific symptoms of hypertension; and the record also fails to show such symptoms. Hence, referral for an extraschedular rating is not warranted.  Cf. Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against assigning a schedular compensable rating at any point during the appeal.  In this regard, throughout the course of the appeal (which extends from the date of the Veteran's claim on October 01, 2012), the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor is there a recorded history of diastolic pressure predominantly 100 or more with continuous use of medication as contemplated by the 10 percent rating under Diagnostic Code 7101.  Accordingly, the criteria for a rating in excess of 10 percent under Diagnostic Code 7101 are not met. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her hypertension.  The Board acknowledges that, in advancing this appeal, the Veteran believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report her observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, treatment records offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates his description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In summary, the Veteran asserts that he should be afforded a higher rating due to his continuous use of antihypertensive medication.  However, the rating criteria for a 10 percent disability rating contemplate history of diastolic pressure predominantly 100 or more which requires the use of continuous medication for control. The relevant medical history of record, demonstrated by STRs and VA treatment records do not show that the Veteran has a history of diastolic pressure predominantly 100 or more.  Therefore, the Veteran's hypertension does not warrant a compensable rating on the basis of continuous use of medication. 

Based on the above, a compensable rating for hypertension is not warranted.  There is no benefit of the doubt to be resolved.

ORDER

An initial compensable rating for service-connected hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


